     Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 1 of 19 PageID #: 1



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

AMANDA DEL TORO, DANIEL
WERNER, JENNIFER MCGREGOR-
HALSTEAD, JOSHUA CHROMICK
AND ALL OTHERS SIMILARLY
SITUATED,
                                                     Civil Action No.
         Plaintiffs,
                                                     JURY TRIAL DEMANDED
v.

CENTENE MANAGEMENT
COMPANY, LLC

         Defendant.


                       CLASS AND COLLECTIVE ACTION COMPLAINT

        Plaintiffs Amanda Del Toro, Daniel Werner, Jennifer McGregor-Halstead, and Joshua

Chromick (collectively, “Plaintiffs”) file this Class and Collective Action Complaint

(“Complaint”) against Centene Management Company, LLC (“Defendant”), and in support state

the following:

        Nature of This Lawsuit

        1.       Defendant is a wholly owned subsidiary of Centene Corporation.

        2.       Centene Corporation, through its various managed care organization subsidiaries

(“Subsidiaries”), has contracted to provide managed care services to a nationwide group of over

14 million government-sponsored health plan enrollees across the country.




                                                                                         Page - 1
      Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 2 of 19 PageID #: 2



            3.      Centene Corporation primarily conducts business through its various Subsidiaries,

which contract with federal and state agencies to provide managed care services for Medicaid and

Medicare plans in their respective states (“MC Agreements”). 1

            4.      Subsidiaries contract with Defendant to provide the managed care services to

government sponsored health plan enrollees required under the applicable MC Agreement.

            5.      Defendant “employs all staff, both at corporate headquarters and at the health

plans.” 2

            6.      Subsidiaries have contracted with Defendant to provide managed care services in

at least the following states: Arizona, Arkansas, California, Connecticut, Florida, Georgia, Illinois,

Indiana, Iowa, Kansas, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Mississippi,

Missouri, Nebraska, Nevada, New Hampshire, New Mexico, New York, North Carolina, Ohio,

Oregon, Pennsylvania, Tennessee, Texas, Vermont, Washington, and Wisconsin. 3

            7.      Defendant employed Plaintiffs and other individuals to perform utilization review

and case management functions under various “job titles” in its “Clinical & Nursing” job family

that include one or more of the following terms or variations of those terms: (1) Case/Care




1
  Report of the Examination of Managed Health Services Insurance Corp., 12/31/17, Office of the Commissioner of
Insurance, State of Wisconsin (https://oci.wi.gov/Documents/Companies/FinMgdHlthServ.pdf) (last visited
September 21, 2019).
2
    Id., p. 11.
3
    https://www.centene.com/products-and-services/browse-by-state.html (last visited September 21, 2019).



                                                                                                            Page - 2
    Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 3 of 19 PageID #: 3



Manager/Coordinator; (2) Service Coordinator (3) Utilization Review/Management; 4 (4) Program

Specialist; and (5) Health Coach (collectively, “Care Management Employees”). 5                      6


         8.       Defendant paid some or all of its Care Management Employees a salary.

         9.       Defendant’s Care Management Employees regularly worked over 40 hours per

week.

         10.      Defendant classified some or all of its Care Management Employees as exempt

from state and federal overtime laws and did not pay them overtime when they worked over 40

hours in an individual workweek.

         11.      Defendant misclassified some or all of its Care Management Employees as exempt

from state and federal overtime laws.

         12.      The utilization review and case management duties performed by Plaintiffs and

other Care Management Employees consisted of non-exempt work, including collecting

information to document insured individuals’ medical circumstances; inputting that information

into Defendant’s computer system; using established guidelines to maximize utilization of plan

resources through the application of predetermined criteria; coordinating care by performing

ministerial tasks, including arranging appointments and referrals and obtaining necessary

authorizations from individuals; supplying insured individuals with additional information and




4
 This includes job titles that include the abbreviation “UM” (Utilization Management) or “UR” (Utilization Review)
or substitutions for “utilization review” such as “Concurrent Review” or “Prior Authorization.”
5
  The practice of assigning a multitude of arbitrary job titles to individuals performing substantially the same work is
a pervasive practice in the managed care industry. See Deakin v. Magellan Health, Inc., 328 F.R.D. 427, 433 (D.N.M.
2018) (conditionally certifying class of managed care workers employed under job titles that included the terms “Care
Coordinator” or “Care Manager” and rejecting defendant’s argument that certification was inappropriate because
defendant employed non-supervisory employees in thirty-six job titles containing the terms “Care Coordinator” or
“Care Manager”).
6
 The definition of “Care Management Employees” specifically excludes job titles that include a separate “Supervisor”
or “Manager” designation (for example “Supervisor, Utilization Management” or “Manager, Case Management”).

                                                                                                               Page - 3
   Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 4 of 19 PageID #: 4



resources to allow them to educate themselves about their health plan; and other similar work

(“Care Management Work”).

       13.     Plaintiffs Del Toro and Chromick (the “FLSA Plaintiffs”) bring this action on

behalf of themselves and other similarly situated Care Management Employees who, due to

Defendant’s misclassification scheme, were not paid all earned overtime pay for time they worked

in excess of 40 hours in individual workweeks in violation of the Fair Labor Standards Act

(“FLSA”), 29 U.S.C. § 201, et seq.

       14.     Plaintiffs Werner and McGregor-Halstead also bring class action claims under

Articles 6 and 19 of the New York Labor Law (the “NYLL”), NYLL §§ 190, et seq., 650 et seq.,

and the supporting Minimum Wage Order for Miscellaneous Industries and Occupations, 12

N.Y.C.R.R. Part 142.

       15.     Plaintiffs Werner and McGregor-Halstead bring the Second Cause of Action under

the NYLL on behalf of themselves and all other similarly situated Care Management Employees,

pursuant to Fed. R. Civ. P. 23(b)(3) and 23(c)(4), for Defendant’s failure to pay overtime wages.

       16.     Plaintiff Chromick also brings a class action claim under the Ohio Minimum Fair

Wage Standards Act, Ohio Rev. Code Ann. § 4111.01 et seq. (“OMFWSA”).

       17.     Plaintiff Chromick brings the Third Cause of Action under the OMFWSA on behalf

of himself and all other similarly situated Care Management Employees pursuant to Fed. R. Civ.

P. 23(b)(3) and 23(c)(4) for failure to pay overtime wages.

       Jurisdiction and Venue

       18.     This Court has subject matter jurisdiction under 28 U.S.C. § 1331 because the

FLSA Plaintiffs’ FLSA claims arise under federal law. See U.S.C. § 216(b).




                                                                                          Page - 4
   Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 5 of 19 PageID #: 5



        19.         This Court has supplemental jurisdiction over Plaintiff Werner’s, Plaintiff

McGregor-Halstead’s, and Plaintiff Chromick’s state law claims under 28 U.S.C. § 1367(a)

because they arise out of the same facts as the FLSA claims.

        20.         Venue is proper in this District under 28 U.S.C. § 1391 because Defendant resides

in this District.

        The Parties

        21.         Plaintiff Del Toro worked for Defendant in Texas as a Care Management Employee

from April 2016 to August 2019.

        22.         Plaintiff Werner worked for Defendant in New York as a Care Management

Employee from March 2016 to October 2016.

        23.         Plaintiff McGregor-Halstead worked for Defendant in New York as a Care

Management Employee from April 2016 to September 2016.

        24.         Plaintiff Chromick worked for Defendant in Ohio as a Care Management Employee

from August 2015 to May 2018.

        25.         During her employment, Plaintiff Del Toro was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).

        26.         During her employment, Defendant was Plaintiff Del Toro’s “employer” as defined

under the FLSA in § 203(d).

        27.         During his employment, Plaintiff Werner was an “employee” of Defendant as

defined by NYLL §§ 190(2), 651(5) and 12 N.Y.C.R.R. 142-2.14(a).

        28.         During his employment, Defendant was Plaintiff Werner’s “employer” as defined

by NYLL §§ 190(3), 651(6).

        29.         During her employment, Plaintiff McGregor-Halstead was an “employee” of

Defendant as defined by NYLL §§ 190(2), 651(5) and 12 N.Y.C.R.R. 142-2.14(a).

                                                                                              Page - 5
   Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 6 of 19 PageID #: 6



       30.     During her employment, Defendant was Plaintiff McGregor-Halstead’s

“employer” as defined by NYLL §§ 190(3), 651(6).

       31.     During his employment, Plaintiff Chromick was an “employee” of Defendant as

defined by the FLSA in 29 U.S.C. § 203(e).

       32.     During his employment, Plaintiff Chromick was an “employee” of Defendant as

defined by Ohio Rev. Code Ann. § 4111.03(D)(3).

       33.     During his employment, Defendant was Plaintiff Chromick’s “employer” as

defined under the FLSA in § 203(d).

       34.     During his employment, Defendant was Plaintiff Chromick’s “employer” as

defined by Ohio Rev. Code Ann. § 4111.03(D)(2).

       35.     Plaintiff Del Toro is a resident of the State of Texas.

       36.     Plaintiff Werner is a resident of the State of New York.

       37.     Plaintiff McGregor-Halstead is a resident of the State of New York.

       38.     Plaintiff Chromick is a resident of the State of Ohio.

       39.     Defendant is a Wisconsin limited liability company.

       40.     Defendant’s principal place of business is in St. Louis, Missouri.

       41.     Defendant is an “enterprise” as defined by the FLSA in 29 U.S.C. § 203(r)(1).

       42.     Defendant is an enterprise engaged in commerce or in the production of goods for

commerce as defined by the FLSA in 29 U.S.C. § 203(s)(1)(A).

       43.     Defendant has made more than $500,000 in sales made or business done in each of

the last three calendar years.

       Factual Allegations

       44.     Plaintiffs worked as Care Management Employees for Defendant.




                                                                                         Page - 6
   Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 7 of 19 PageID #: 7



       45.      During her employment with Defendant, Plaintiff Del Toro primarily performed

Care Management Work.

       46.      During his employment with Defendant, Plaintiff Werner primarily performed Care

Management Work.

       47.      During her employment with Defendant, Plaintiff McGregor-Halstead primarily

performed Care Management Work.

       48.      During his employment with Defendant, Plaintiff Chromick primarily performed

Care Management Work.

       49.      During her employment, Plaintiff Del Toro’s job duties were routine and rote and

did not include the exercise of discretion and judgment with respect to matters of significance.

       50.      During his employment, Plaintiff Werner’s job duties were routine and rote and did

not include the exercise of discretion and judgment with respect to matters of significance.

       51.      During her employment, Plaintiff McGregor-Halstead’s job duties were routine and

rote and did not include the exercise of discretion and judgment with respect to matters of

significance.

       52.      During his employment, Plaintiff Chromick’s job duties were routine and rote and

did not include the exercise of discretion and judgment with respect to matters of significance.

       53.      During her employment, Plaintiff Del Toro’s job duties did not involve providing

nursing care in a clinical setting or providing direct medical care to individuals.

       54.      During his employment, Plaintiff Werner’s job duties did not involve providing

nursing care in a clinical setting or providing direct medical care to individuals.

       55.      During her employment, Plaintiff McGregor-Halstead’s job duties did not involve

providing nursing care in a clinical setting or providing direct medical care to individuals.




                                                                                                Page - 7
   Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 8 of 19 PageID #: 8



       56.     During his employment, Plaintiff Chromick’s job duties did not involve providing

nursing care in a clinical setting or providing direct medical care to individuals.

       57.     Defendant suffered or permitted Plaintiff Del Toro to work over 40 hours in one or

more individual workweeks in the last three (3) years.

       58.     Defendant suffered or permitted Plaintiff Werner to work over 40 hours in one or

more individual workweeks in the last six (6) years.

       59.     Defendant suffered or permitted Plaintiff McGregor-Halstead to work over 40

hours in one or more individual workweeks in the last (6) years.

       60.     Defendant suffered or permitted Plaintiff Chromick to work over 40 hours in one

or more individual workweeks in the last three (3) years.

       61.     Defendant classified Plaintiff Del Toro as exempt from the overtime provisions of

the FLSA.

       62.     Defendant classified Plaintiff Werner as exempt from the overtime provisions of

the NYLL.

       63.     Defendant classified Plaintiff McGregor-Halstead as exempt from the overtime

provisions of the NYLL.

       64.     Defendant classified Plaintiff Chromick as exempt from the overtime provisions of

the FLSA and OMFWSA.

       65.     Because Plaintiffs performed non-exempt work, Defendant should have classified

them as non-exempt.

       66.     When Plaintiff Del Toro worked over 40 hours in individual workweeks, Defendant

did not pay her overtime at one-and-one-half times her regular rate of pay.

       67.     When Plaintiff Werner worked over 40 hours in individual workweeks, Defendant

did not pay him overtime at one-and-one-half times his regular rate of pay.

                                                                                          Page - 8
   Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 9 of 19 PageID #: 9



       68.    When Plaintiff McGregor-Halstead worked over 40 hours in individual workweeks,

Defendant did not pay her overtime at one-and-one-half times her regular rate of pay.

       69.    When Plaintiff Chromick worked over 40 hours in individual workweeks,

Defendant did not pay him overtime at one-and-one-half times his regular rate of pay.

       70.    Defendant paid Plaintiff Del Toro a salary.

       71.    Defendant paid Plaintiff Werner a salary.

       72.    Defendant paid Plaintiff McGregor-Halstead a salary.

       73.    Defendant paid Plaintiff Chromick a salary.

       Collective Action Allegations

       74.    The FLSA Plaintiffs bring their FLSA claims as a collective action.

       75.    The FLSA Plaintiffs consent forms to participate in this collective action are

attached to this Complaint as Exhibits A and B.

       76.    The collective action is defined as follows:

       All individuals employed by Defendant as Care Management Employees in the last
       three years who were paid a salary and were classified as exempt from overtime
       (“Collective Action Members”). This definition specifically excludes all
       individuals who have filed consents to join any of the following cases: Rotthoff v.
       New York State Catholic Health Plan, Inc. et al., Case No. 1:19-cv-4027-AMD-
       CLP (E.D.N.Y.); Gudger v. Centene Mgmt. Co., LLC et al., Case No. 2:17-cv-
       14281 (S.D. Fla.); or Linnear v. Illinicare Health Plan, Inc., 1:17-cv-7132 (N.D.
       Ill.).

       77.    The FLSA Plaintiffs are similarly situated to the potential Collective Action

Members because they were paid the same and performed the same primary job duties.

       78.    In the last three years, Defendant has employed individuals who performed the

same primary duties as the FLSA Plaintiffs.




                                                                                             Page - 9
 Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 10 of 19 PageID #: 10



       79.     Of Defendant’s employees who performed the same primary job duties as the FLSA

Plaintiffs in the last three years, Defendant classified some or all as exempt from the overtime

provisions of the FLSA and paid them a salary.

       80.     Of employees classified as exempt and who performed the same primary duties as

the FLSA Plaintiffs in the last three years, some or all worked over 40 hours in individual

workweeks.

       81.     Defendant maintained one or more common job descriptions for Care Management

Employees.

       82.     Defendant has the names and addresses for potential Collective Action Members in

their payroll or personnel records.

       83.     Defendant has email addresses for potential Collective Action Members in their

payroll or personnel records.

       84.     Defendant has phone numbers for potential Collective Action Members in their

payroll or personnel records.

       85.     Defendant is aware or should have been aware that the FLSA required it to pay

potential Collective Action Members overtime.

       New York Class Action Allegations

       86.     Plaintiffs Werner and McGregor-Halstead also seek class certification of the

following state law sub-class under Fed. R. Civ. P. 23:

       All individuals employed by Defendant in New York as Care Management
       Employees in the past six years who were paid a salary and were classified as
       exempt from overtime (the “New York Class”). This definition specifically
       excludes the putative members of the class sought in Rotthoff v. New York State
       Catholic Health Plan, Inc. et al.

       87.     The New York Class has more than 40 members.




                                                                                        Page - 10
  Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 11 of 19 PageID #: 11



        88.    As a result, the New York Class is so numerous that joinder of all members is not

practical.

        89.    There are questions of law or fact common to the New York Class, including (1)

whether the New York Class primarily performed non-exempt work; (2) whether Defendant

violated the NYLL by refusing to pay the New York Class overtime pay; and (3) the proper

measure of damages if Defendant misclassified the New York Class as exempt from the overtime

provisions of the NYLL.

        90.    Plaintiffs Werner’s and McGregor-Halstead’s overtime claims are typical of those

of the New York Class because they arise out of Defendant’s uniform compensation practices.

        91.    Defendant’s defenses to Plaintiffs Werner’s and McGregor-Halstead’s NYLL

claims are typical of its defenses to those of the New York Class because they are grounded in the

same compensation practices.

        92.    Plaintiffs Werner and McGregor-Halstead can fairly and adequately protect the

interests of the New York Class because they are asserting the same claims as the New York Class.

        93.    Plaintiffs Werner and McGregor-Halstead can fairly and adequately protect the

interests of the New York Class because they have no interests adverse to the New York Class.

        94.    Plaintiffs Werner and McGregor-Halstead can fairly and adequately protect the

interests of the New York Class because they have retained counsel experienced in class action

employment litigation.

        95.    The common questions of law and fact predominate over the variations which may

exist between members of the New York Class, if any.

        96.    Plaintiffs Werner and McGregor-Halstead and the members of the New York Class

on the one hand, and Defendant on the other, have a commonality of interest in the subject matter

and remedy sought, namely back wages, interest, penalties, attorneys’ fees and costs.

                                                                                         Page - 11
  Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 12 of 19 PageID #: 12



        97.    If individual actions were required to be brought by each member of the New York

Class injured or affected, it would necessarily result in a multiplicity of lawsuits, creating a

hardship to the individuals and to this Court, as well as the Defendant.

        98.    Accordingly, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit and distribution of the common fund to which the New York Class is

entitled.

        99.    The books and records of Defendant are material to the New York Class’s claims

because they disclose the hours worked by each member of the New York Class and the rate of

pay for that work.

        Ohio Class Action Allegations

        100.   Plaintiff Chromick also seeks class certification of the following state law sub-class

under Fed. R. Civ. P. 23:

        All individuals employed by Defendant in Ohio as Care Management Employees
        in the past three years who were paid a salary and were classified as exempt from
        overtime (the “Ohio Class”).

        101.   The Ohio Class has more than 40 members.

        102.   As a result, the Ohio Class is so numerous that joinder of all members is not

practical.

        103.   There are questions of law or fact common to the Ohio Class, including whether

the Ohio Class primarily performed non-exempt work and the proper measure of damages if

Defendant misclassified the Ohio Class as exempt from the overtime provisions of the OMFWSA.

        104.   Plaintiff Chromick’s overtime claims are typical of those of the Ohio Class because

they arise out of Defendant’s uniform compensation practices.

        105.   Defendant’s defenses to Plaintiff Chromick’s OMFWSA claims are typical of its

defenses to those of the Ohio Class because they are grounded in the same compensation practices.

                                                                                            Page - 12
  Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 13 of 19 PageID #: 13



        106.   Plaintiff Chromick can fairly and adequately protect the interests of the Ohio Class

because he is asserting the same claims as the Ohio Class.

        107.   Plaintiff Chromick can fairly and adequately protect the interests of the Ohio Class

because he has no interests adverse to the Ohio Class.

        108.   Plaintiff Chromick can fairly and adequately protect the interests of the Ohio Class

because he has retained counsel experienced in class action employment litigation.

        109.   The common questions of law and fact predominate over the variations which may

exist between members of the Ohio Class, if any.

        110.   Plaintiff Chromick and the members of the Ohio Class on the one hand, and

Defendant on the other, have a commonality of interest in the subject matter and remedy sought,

namely back wages, interest, penalties, attorneys’ fees and costs.

        111.   If individual actions were required to be brought by each member of the Ohio Class

injured or affected, it would necessarily result in a multiplicity of lawsuits, creating a hardship to

the individuals and to this Court, as well as the Defendant.

        112.   Accordingly, a class action is an appropriate method for the fair and efficient

adjudication of this lawsuit and distribution of the common fund to which the Ohio Class is

entitled.

        113.   The books and records of Defendant are material to the Ohio Class’s claims because

they disclose the hours worked by each member of the Ohio Class and the rate of pay for that work.

                                          COUNT I
                                FLSA – Failure to Pay Overtime
                                     (Collective Action)

        114.   Plaintiffs incorporate here the previous allegations of this Complaint.

        115.   Defendant violated the FLSA by failing to pay overtime to the FLSA Plaintiffs and

the Collective Action Members when they worked over 40 hours in individual workweeks.

                                                                                             Page - 13
 Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 14 of 19 PageID #: 14



        116.    Plaintiff Del Toro was not exempt from the overtime provisions of the FLSA.

        117.    Plaintiff Chromick was not exempt from the overtime provisions of the FLSA.

        118.    Collective Action Members were not exempt from the overtime provisions of the

FLSA.

        119.    Plaintiff Del Toro was directed by Defendant to work, and did work, over 40 hours

in one or more individual workweeks.

        120.    Plaintiff Chromick was directed by Defendant to work, and did work, over 40 hours

in one or more individual workweeks.

        121.    Other Collective Action Members were directed to work, and did work, over 40

hours in one or more individual workweeks.

        122.    Defendant paid Plaintiff Del Toro a salary and no overtime compensation.

        123.    Defendant paid Plaintiff Chromick a salary and no overtime compensation.

        124.    Defendant paid other Collective Action Members a salary and no overtime

compensation.

        125.    Defendant violated the FLSA by failing to pay overtime to Plaintiff Del Toro at

one-and-one-half times her regular rate of pay when she worked over 40 hours in one or more

individual workweeks.

        126.    Defendant violated the FLSA by failing to pay overtime to Plaintiff Chromick at

one-and-one-half times his regular rate of pay when he worked over 40 hours in one or more

individual workweeks.

        127.    Defendant violated the FLSA by failing to pay overtime to other Collective Action

Members at one-and-one-half times their regular rates of pay when they worked over 40 hours in

one or more individual workweeks.

        128.    Defendant’s violations of the FLSA were willful.

                                                                                           Page - 14
 Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 15 of 19 PageID #: 15



        129.   As a result, Defendant is indebted to the FLSA Plaintiffs and the Collective Action

Members in the amount of the unpaid overtime compensation, together with interest, liquidated

damages, attorneys’ fees, and costs in an amount to be determined at trial.

                                        COUNT II
                               NYLL – Failure to Pay Overtime
                                      (Class Action)

        130.   Plaintiffs incorporate here the previous allegations of this Complaint.

        131.   Defendant violated the NYLL by failing to pay overtime to Plaintiffs Werner and

McGregor-Halstead and the New York Class when they worked over 40 hours in individual

workweeks.

        132.   Defendant classified Plaintiff Werner as exempt from the overtime provisions of

the NYLL.

        133.   Defendant classified Plaintiff McGregor-Halstead as exempt from the overtime

provisions of the NYLL.

        134.   Defendant classified the New York Class as exempt from the overtime provisions

of the NYLL.

        135.   Plaintiff Werner was not exempt from the overtime provisions of the NYLL.

        136.   Plaintiff McGregor-Halstead was not exempt from the overtime provisions of the

NYLL.

        137.   The New York Class was not exempt from the overtime provisions of the NYLL.

        138.   Defendant lacked a good faith basis, within the meaning of NYLL § 663, to believe

their failure to pay Plaintiffs Werner and McGregor-Halstead and the Class overtime wages

complied with the NYLL.

        139.   Plaintiff McGregor-Halstead was regularly directed to work by Defendant, and did

work, over 40 hours in individual workweeks.

                                                                                         Page - 15
 Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 16 of 19 PageID #: 16



       140.    Defendant violated the NYLL by failing to pay Plaintiffs Werner and McGregor-

Halstead and the New York Class overtime at one-and-one-half times their regular rates of pay

when they worked over 40 hours in individual workweeks.

       141.    As a result, Defendant is indebted to Plaintiffs Werner and McGregor-Halstead and

the New York Class in the amount of the unpaid overtime compensation, together with interest,

liquidated damages, attorneys’ fees, and costs in an amount to be determined at trial.


                                     COUNT III
                             OMFWSA – Failure to Pay Overtime
                                    (Class Action)

       142.    Plaintiffs incorporate here the previous allegations of this Complaint.

       143.    The OMFWSA requires employers to pay overtime compensation to all non-

exempt employees at a rate of one-and-one-half times their regular rate of pay for all hours worked

over forty (40) hours per workweek.

       144.    Defendant routinely suffered and permitted Plaintiff Chromick and the Ohio Class

to work more than forty (40) hours per week without overtime compensation.

       145.    Defendant’s actions, policies, and practices as described above violate the

OMFWSA by failing to properly compensate Plaintiff Chromick and the Ohio Class for their

overtime hours worked.

       146.    As the direct and proximate result of Defendant’s unlawful conduct, Plaintiff

Chromick and the Ohio Class have suffered and will continue to suffer a loss of income and other

damages.

       147.    Plaintiff Chromick and the Ohio Class seek to recover attorneys’ fees, costs,

liquidated damages, and expenses of this action, to be paid by Defendant, as provided by Ohio

Rev. Code Ann. § 4111.10, § 2305.11, and other applicable state laws.



                                                                                          Page - 16
 Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 17 of 19 PageID #: 17



         148.   Plaintiff Chromick and the Ohio Class seek damages in the amount of their

underpayments based on Defendant’s failure to pay lawful wages due, as provided by Ohio Rev.

Code Ann. § 4111.03, and such other legal and equitable relief from Defendant’s unlawful conduct

as the Court deems proper.

         WHEREFORE, Plaintiffs, on behalf of themselves and the New York Class and the Ohio

Class, seek the following relief:

         A.     That, at the earliest possible time, Plaintiffs be allowed to give notice to the

Collective Action Members, or that the Court issue such notice. Such notice shall inform the

Collective Action Members that this civil action has been filed, of the nature of the action, and of

their right to join this lawsuit if they believe they were denied proper wages;

         B.     Unpaid overtime wages, pursuant to the FLSA, NYLL, and the OMFWSA;

         C.     Liquidated damages equal to 100% of the unpaid overtime wages, pursuant to the

FLSA and NYLL;

         D.     Certification of this case as a class action pursuant to Rule 23 on behalf of the New

York Class;

         E.     Certification of this case as a class action pursuant to Rule 23 on behalf of the Ohio

Class;

         F.     Designation of Plaintiffs Werner and McGregor-Halstead as representatives of the

New York Class, and counsel of record as Class Counsel for the New York Class;

         G.     Designation of Plaintiff Chromick as the representative of the Ohio Class, and

counsel of record as Class Counsel for the Ohio Class;

         H.     Pre-judgment and post-judgment interest as provided by law;




                                                                                             Page - 17
 Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 18 of 19 PageID #: 18



       I.      Appropriate equitable, declaratory, and injunctive relief to remedy violations,

including, but not necessarily limited to, an order enjoining Defendant from continuing its

unlawful practices;

       J.      Attorneys’ fees and costs of the action;

       K.      Reasonable incentive awards for Plaintiffs to compensate them for the time they

spent attempting to recover wages for the Collective Action Members, the New York Class, and

the Ohio Class and for the risks they took in doing so; and

       L.      Such other and further relief this Court shall deem just and proper.

DEMAND FOR JURY TRIAL

       Plaintiffs hereby request a trial by jury of all issues triable by jury.



                                                       Respectfully submitted,

                                                       Riggan Law Firm LLC

                                                         /s/ Russell C. Riggan______
                                                       Russell C. Riggan #53060
                                                       Samuel W. Moore #58526
                                                       130 West Monroe Avenue
                                                       Kirkwood, MO 63122
                                                       314-835-9100
                                                       314-735-1054 fax
                                                       russ@rigganlawfirm.com
                                                       smoore@rigganlawfirm.com



                                                       Douglas M. Werman*
                                                       Maureen A. Salas*
                                                       WERMAN SALAS P.C.
                                                       77 West Washington, Suite 1402
                                                       Chicago, Illinois 60602
                                                       Telephone: (312) 419-1008
                                                       dwerman@flsalaw.com
                                                       msalas@flsalaw.com



                                                                                        Page - 18
Case: 4:19-cv-02635-JAR Doc. #: 1 Filed: 09/25/19 Page: 19 of 19 PageID #: 19




                                         Travis M. Hedgpeth*
                                         THE HEDGPETH LAW FIRM, PC
                                         3050 Post Oak Blvd., Suite 510
                                         Houston, Texas 77056
                                         Telephone: (281) 572-0727
                                         Facsimile: (281) 572-0728
                                         travis@hedgpethlaw.com

                                         Jack Siegel*
                                         SIEGEL LAW GROUP PLLC
                                         2820 McKinnon, Suite 5009
                                         Dallas, Texas 75201
                                         Telephone: (214) 790-4454
                                         jack@siegellawgroup.biz


                                         *Application for admission pro hac vice
                                         forthcoming

                                         Attorneys for Plaintiffs and
                                         Others Similarly Situated




                                                                            Page - 19
